Citation Nr: 0017528	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-02 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran had active service from December 1967 to December 
1968.

This case came to before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the VA 
RO that denied service connection for a heart disability.  
The Board remanded the case in April 1999; it was returned to 
the Board in June 2000.

FINDING OF FACT

The veteran has not presented evidence of a plausible claim 
for service connection for a heart disability.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a heart disability.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran had active service in the U.S. Navy from December 
1967 to December 1968.  His service medical records show he 
was evaluated for complaints of chest pain in May 1968.  He 
reported that for about 5 years he had intermittent chest 
pain.  He was initially seen in the emergency room where 
Vistaril promptly relieved the pain, and he became entirely 
asymptomatic.  An EKG showed peaked T waves with possible ST 
segment abnormalities.  The EKG findings were thought to be 
most likely a normal variant, but it was felt that he should 
be observed for a few days.  Physical examination was 
entirely normal, he remained aymptomatic, and his EKG did not 
change.  It was felt that his symptoms were most likely chest 
wall pain and that the EKG was a normal variant.  The 
diagnosis was medical observation, no disease found.  All 
other service medical records show normal cardiovascular 
findings.  The December 1968 service separation examination 
noted normal heart, vascular system, blood pressure, and 
chest X-ray.  

The veteran was admitted to a VA hospital in September 1974 
for complaints of neck and left arm pain.  He was treated for 
cervical radiculopathy.  During the admission, it was noted 
that that a chest X-ray and an EKG were within normal limits.

Records from Tompkins Community Hospital show the veteran was 
admitted in December 1994 with evidence of an acute 
myocardial infarction.  It was reported that that he had no 
prior history of heart disease.  He was found to have 
evidence of congestive heart failure and heart block.  A 
pacemaker was implanted, and he was transferred to Strong 
Memorial Hospital with diagnoses of coronary artery disease, 
status post recent large myocardial infarction, and 
subsequent unstable angina.  Records from Strong Memorial 
Hospital show the veteran underwent coronary artery bypass 
grafting in December 1994.  

Later private and VA medical records show the veteran 
received extensive treatment during the remainder of the 
1990s for heart disease.

The veteran filed a claim for service connection for a heart 
condition in April 1997.  He said he was hospitalized for a 
heart murmur in the service in 1968.

In his December 1997 substantive appeal, the veteran said 
that he had been turned down for the draft in 1959 because of 
a heart murmur.  He claimed that he had numerous chest pains 
in service and was admitted to a hospital where an EKG showed 
high T-waves.  He claimed that he had many problems after 
service, but that his family doctor told him that the only 
way he could prove his heart problems was to be in the 
doctor's office during an attack of his chest pains.

II  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including organic heart disease, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold question is whether the veteran has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  If he has not presented 
such evidence, there is no duty on the part of the VA to 
assist him with his claim, and it must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For his claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

During the veteran's 1967-1968 active service, he was 
observed for an episode of chest pain and it was noted that 
he had a normal variant on EKG testing; no heart disease was 
found.  The remainder of the service medical records, 
including the separation examination, show a normal 
cardiovascular system.  There is no evidence of heart disease 
within the year after active duty, as required for a 
presumption of service incurrence.  The first evidence of 
heart disease is in 1994, many years after service, when the 
veteran had a heart attack, was found to have coronary artery 
disease, and underwent bypass surgery.  He thereafter 
received extensive treatment for heart disease.

No medical evidence has been submitted to link current heart 
disease, first shown years after service, with the veteran's 
active duty.  Such competent medical evidence is required for 
a well-grounded claim.  Caluza, supra.  While the veteran 
seems to say that the EKG and chest pain in service 
represented some cardiac pathology, the contemporaneous 
medical evidence does not support this conclusion, and the 
veteran is not competent to provide on opinion on diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Absent competent medical evidence of causality to link the 
current heart disability to service, the claim for service 
connection must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza, supra.


ORDER

Service connection for a heart disability is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

